Exhibit 10.1

 

  699 Eighth Street   San Francisco  

California 94103

company.zynga.com

  LOGO [g706510ex10_1pg001.jpg]

April 5, 2014

David Lee

 

  Re: Offer of Employment by Zynga Inc.

Dear David:

I am very pleased to confirm our offer to you of employment with Zynga Inc., a
Delaware corporation (the “Company”), in the position of Chief Financial
Officer, located in San Francisco, California, and reporting to the Company’s
Chief Executive Officer. The terms of our offer are as follows:

1. Starting Salary. Your salary will be five hundred thousand dollars ($500,000)
per year, less deductions and withholdings and payable on the Company’s regular
payroll schedule, subject to annual review and adjustment in accordance with the
Company’s then-current policies.

2. Annual Bonus. You will be eligible to participate in Zynga’s 2014 executive
bonus plan for Section 16 Officers with a Target Performance Bonus Percentage
equal to eighty percent (80%) of your annual base salary (pro-rated for the
number of days you are working for the Company in the year) based on your
individual contributions and the Company’s annual performance as described in
Zynga’s executive bonus plan. In addition, this Target Performance Bonus
Percentage may be increased up to twice the Target Performance Bonus Percentage,
based on extraordinary individual contributions and the Company’s
overachievement of its performance conditions. The Compensation Committee of the
Board of Directors may decrease the amount of such performance bonus actually
payable. Such determination will be made in the sole discretion of the
Compensation Committee based on the committee’s determination of your
achievement of personal goals, the committee’s determination of the your
contributions to the Company and any other factors the committee deems
appropriate in its discretion. Whether you receive an annual bonus for any
future fiscal years, and the amount of any such bonus, will be determined by the
Company in its sole discretion based upon its assessment of the Company’s
achievement of performance conditions and your individual performance during the
applicable fiscal year.

3. Benefits. You will be eligible to participate in regular health insurance and
other employee benefit plans established by the Company for its employees from
time to time in accordance with the terms of those plans. The Company reserves
the right to change or otherwise modify, in its sole discretion, any terms and
conditions of your employment at any time in the future, with the exception of
the at-will nature of your employment which can only be modified by a written
document signed by the Company’s CEO.

4. Confidentiality. As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company. To protect the interests of the Company, you will need
to sign the Company’s standard Employee Invention Assignment and

 

1



--------------------------------------------------------------------------------

Confidentiality Agreement in the form attached hereto as Exhibit A as a
condition of your employment. We wish to impress upon you that we do not want
you to, and we hereby direct you not to, bring with you any confidential or
proprietary material of any former employer or to violate any other obligations
you may have to any former employer. During the period that you render services
to the Company, you agree to not engage in any employment, business or activity
that is in any way competitive with the business or proposed business of the
Company. You will disclose to the Company in writing any other gainful
employment, business or activity that you are currently associated with or
participate in that competes with the Company. You will not assist any other
person or organization in competing with the Company or in preparing to engage
in competition with the business or proposed business of the Company. You
represent that your signing of this letter and the Company’s Employee Invention
Assignment and Confidentiality Agreement, and your commencement of employment
with the Company, will not violate any agreement currently in place between
yourself and current or past employers.

5. Sign-On Bonus. In connection with the start of your employment, the Company
shall pay you (within the second payroll pay date thereafter) a one-time signing
bonus equal to five hundred thousand dollars ($500,000), less all deductions
required by law (the “Sign-On Bonus”). Should the Company terminate your
employment for Cause (as defined in the CIC Plan, as described below) or should
you choose to leave the Company for any reason, in either case prior to the
two-year anniversary of your start date, you will be required to repay the
Company a pro-rated share of the Sign-On Bonus (net of any amounts withheld for
tax withholding obligations) not earned based on time served, with such
repayment due within thirty (30) days after the date of such termination of
employment. Should the Company terminate your employment without Cause, or if
your employment terminates as a result of death or “disability” (as defined in
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)), and
provided you sign and allow to become effective a release of claims, no
repayment of the Sign-On Bonus shall be required.

6. Equity.

a. Equity Grants. Subject to approval of the Company’s Board of Directors or a
committee appointed by the Board, you will also be eligible to receive two
equity awards in the following forms:

i. New Hire ZSUs. Subject to approval of the Board or a committee appointed by
the Board, you will also be eligible to receive a New Hire award of Zynga Stock
Units (“New Hire ZSUs”) representing the opportunity to acquire 400,000 shares
of the Company’s Class A common stock subject to the terms and conditions of the
Company’s applicable equity incentive plan in effect at the time of grant (the
“Plan”), and a ZSU agreement between you and the Company in the form approved by
the Board or a committee appointed by the Board. The right to vesting and
settlement of a New Hire ZSU award will be subject to your continued service,
the restrictions set forth in the Plan and the ZSU agreement, and compliance
with applicable securities and other laws and satisfaction of the Time Vesting
Criteria. For purposes of this New Hire ZSU award, the “Time Vesting Criteria”
means a four (4) year vesting term with the following conditions (x) the vesting
commencement date will occur on the 15th day of the month immediately following
your first day of employment with the Company; (y) the award vests as to 15% of
the New Hire ZSUs (rounded down to the nearest whole ZSU) on the first
anniversary of the vesting commencement date; 20% of the New Hire ZSUs (rounded
down to the nearest whole ZSU) on the second anniversary of the vesting
commencement date; 25% of the New Hire ZSUs (rounded down to the nearest whole
ZSU) on the third anniversary of the vesting commencement date; and 40% of the
New Hire ZSUs on the fourth anniversary of the vesting commencement date, and
(z) in each case subject to continued service. Each

 

2



--------------------------------------------------------------------------------

installment of the New Hire ZSUs that vests is a “separate payment” for purposes
of Treasury Regulations Section 1.409A-2(b)(2). Settlement of any vested New
Hire ZSUs will occur no later than the 15th day of the third calendar month of
the year following the year in which the installment of New Hire ZSUs is no
longer subject to a “substantial risk of forfeiture” (within the meaning of
Treasury Regulations Section 1.409A-1(d)) or, if required for compliance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), by
no later than December 31 of the calendar year in which the installment of New
Hire ZSUs are no longer subject to a substantial risk of forfeiture (subject to
any delay in payment required by upon a separation from service).

ii. New Hire Stock Option. Subject to approval of the Company’s Board of
Directors or a committee appointed by the Board, you will also be eligible to
receive an option to purchase 400,000 shares of Zynga common stock (the “New
Hire Option”). If approved, the New Hire Option will be granted on the 15th day
of the month following your first day of employment with the Company, and will
have an exercise price equal to the fair market value on the date of grant. The
New Hire Option will be subject to the terms and conditions of the Company’s
applicable equity incentive plan in effect at the time of grant, and an option
agreement between you and the Company in the form approved by the Board or a
committee appointed by the Board, and shall be subject to a four (4) year
vesting schedule, commencing on the 15th day of the month following your first
day of employment with the Company, whereby 15% of the shares subject to the New
Hire Option (rounded down) shall vest on the first anniversary of the vesting
commencement date; 20% of the shares subject to the New Hire Option (rounded
down) shall vest on the second anniversary of the vesting commencement date; 25%
of the shares subject to the New Hire Option (rounded down) shall vest on the
third anniversary of the vesting commencement date; and 40% of the shares
subject to the New Hire Option shall vest on the fourth anniversary of the
vesting commencement date, and in each case subject to continued service.

7. Conflict of Interest; Further Assurances. Prior to starting employment, you
will disclose to the Company in writing any other gainful employment, business
or activity that you are currently associated with or participate in that
competes, directly or indirectly, with the Company. During your employment, you
agree not to engage in any employment, business or activity that is in any way
competitive with the business or proposed business of the Company, which
materially interferes with the performance of your job duties, or creates a
conflict of interest. You also may not assist any other person or organization
in competing with the Company or in preparing to engage in competition with the
business or proposed business of the Company. We have included an Outside
Activity Disclosure Form. Please complete the form, and disclose any outside
employment, business or activity in which you intend to engage during employment
with Zynga. Failure to make disclosures is considered a material representation
that you are not engaged or associated with any such outside activities at the
beginning of employment. You will be responsible to comply with Zynga’s Conflict
of Interest Policy including updated disclosures of such outside activities, at
all times during employment. In addition, you agree to make any and all filings,
applications and submissions as may be required by the Company in connection
with the Company’s regulatory requirements related to real money gaming
approvals and related business lines. Your refusal to make any such filings or
to cooperate with such filings shall be deemed a material breach of this letter
and Cause under the CIC Plan.

8. Executive Severance Plan. You will be eligible to participate in the Zynga
Inc. Change in Control Severance Benefit Plan (the “CIC Plan”), subject to the
terms and conditions thereof.

 

3



--------------------------------------------------------------------------------

9. At Will Employment. While we look forward to a long and profitable
relationship, should you decide to accept our offer, you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason, at any time, with or without prior
notice and with or without cause. In addition, the Company may change your
compensation, benefits, duties, assignments, responsibilities, location of your
position, or any other terms and conditions of your employment, at any time to
adjust to the changing needs of our dynamic company. Any statements or
representations to the contrary (and any statements contradicting any provision
in this letter) are ineffective. Further, your participation in any stock
incentive or benefit program is not to be regarded as assuring you of continuing
employment for any particular period of time. Any modification or change in your
at will employment status may only occur by way of a written employment
agreement signed by you and the Chief Executive Officer of the Company.

10. Section 409A. Notwithstanding anything to the contrary in this letter, it is
intended that the benefits and payments provided in this letter satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A of
the Code provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5), and 1.409A-(b)(9) and will be construed to the greatest extent
possible as consistent with those provisions. For purposes of Section 409A of
the Code and the regulations and other guidance thereunder and any state law of
similar effect (collectively, “Section 409A”), all payments made under this
letter will be treated as a right to receive a series of separate payments and,
accordingly, each installment payment will at all times be considered a separate
and distinct payment. It is intended that any payments or benefits provided
under this letter that are not exempt from application of Section 409A will be
interpreted and administered so as to comply with the requirements of
Section 409A to the greatest extent possible, including the requirement that,
notwithstanding any provision to the contrary in this letter, if you are deemed
by the Company at the time of your separation from service to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, and to the
extent payments due to you upon a separation from service are deemed to be
“deferred compensation,” then to the extent delayed commencement of any portion
of such payments (or delayed issuance of any shares subject to equity awards
that are not themselves exempt from Section 409A) is required to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code and the
related adverse taxation under Section 409A, such payments will not be provided
to you (or such shares issued) prior to the earliest of (a) the expiration of
the six month period measured from the date of your separation from service with
the Company, (b) the date of your death or (c) such earlier date as permitted
under Section 409A without the imposition of adverse taxation, and on the first
business day following the expiration of such applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
paragraph will be paid in a lump sum to you, and any remaining payments due will
be paid as otherwise provided in this letter or in the applicable agreement,
without interest.

11. Background Check. This offer of employment is contingent upon successful
completion of a background check and your completion of a Directors’ and
Officers’ Questionnaire.

12. Authorization to Work. This offer is also contingent upon proof of identity
and work eligibility. Please note that because of employer regulations adopted
in the Immigration Reform and Control Act of 1986, within three (3) business
days of starting your new position you will need to present documentation
demonstrating that you have authorization to work in the United States. If you
have questions about this requirement, which applies to U.S. citizens and
non-U.S. citizens alike, you may contact our personnel office.

13. Entire Agreement. This offer letter and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this offer, and supersede any and all prior understandings
and agreements, whether oral or written, between or among the parties hereto
with respect to the specific subject matter hereof. If any term herein is
unenforceable in whole or in part, the remainder shall remain enforceable to the
extent permitted by law.

 

4



--------------------------------------------------------------------------------

14. Acceptance. This offer will remain open until Thursday, April 10, 2014. Your
anticipated start date will be Monday, April 14, 2014, contingent on: (i) prior
Board approval; (ii) successful completion of a background check; and (iii) your
submission of a Directors’ and Officers’ Questionnaire. If you decide to accept
our offer, and I hope you will, please sign the enclosed copy of this letter in
the space indicated and return it to me. Your signature will acknowledge that
you have read, understood and agreed to the terms and conditions of this offer
letter and the attached documents, if any.

We look forward to the opportunity to welcome you to the Company.

 

Very truly yours, ZYNGA INC.

/s/ Don Mattrick

Don Mattrick Chief Executive Officer

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

/s/ David Lee

    Date signed:  

April 7, 2014

David Lee      

 

Attachments:    Exhibit A    Employee Invention Assignment and Confidentiality
Agreement Exhibit B    Outside Activity Disclosure Form Exhibit C    Zynga Inc.
Change in Control Severance Benefit Plan Exhibit D    Zynga Inc. Performance
Award Agreement

 

5



--------------------------------------------------------------------------------

EMPLOYEE INVENTION ASSIGNMENT AND

CONFIDENTIALITY AGREEMENT

In consideration of, and as a condition of my employment with Zynga Inc., a
Delaware corporation (the “Company”), I hereby represent to, and agree with the
Company as follows:

1. Purpose of Agreement. I understand that the Company is engaged in a
continuous program of research, development, production and marketing in
connection with its business and that it is critical for the Company to preserve
and protect its “Proprietary Information” (as defined in Section 7 below), its
rights in “Inventions” (as defined in Section 2 below) and in all related
intellectual property rights. I acknowledge and agree that in the course of my
employment with the Company, I may gain access to certain confidential
information, inventions, works of authorship, and other types of proprietary
subject matter that comprise valuable, special and unique assets of the
Company’s business, and that access to the foregoing is granted to me only for
the purpose of enabling me to perform my duties for the Company. I agree that
the Company has an identifiable interest in protecting its rights and ownership
of the foregoing, as well as all intellectual property rights associated
therewith (including, without limitation, its patents, copyrights, trademarks,
and trade secrets). Accordingly, I am entering into this Employee Invention
Assignment and Confidentiality Agreement (this “Agreement”) as a condition of my
employment with the Company, whether or not I am expected to create inventions
of value for the Company.

2. Disclosure of Inventions. Without further compensation, I will promptly
disclose in confidence to the Company all inventions, improvements, designs,
original works of authorship, formulas, processes, compositions of matter,
computer software programs, databases, mask works and trade secrets that I make
or conceive or first reduce to practice or create, either alone or jointly with
others, during the period of my employment, whether or not in the course of my
employment, and whether or not patentable, copyrightable or protectable as trade
secrets (the “Inventions”).

3. Work for Hire; Assignment of Inventions. I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment are “works
for hire” under the Copyright Act and that the Company will be considered the
author and owner of such copyrightable works. I agree that all Inventions that
(i) are developed using equipment, supplies, facilities or trade secrets of the
Company, (ii) result from work performed by me for the Company, or (iii) relate
to the Company’s business or actual or demonstrably anticipated research and
development (the “Assigned Inventions”), will be the sole and exclusive property
of the Company. I hereby irrevocably assign, and agree to assign, the Assigned
Inventions to the Company. I understand that this assignment is intended to, and
does, extend to subject matters currently in existence, those in development, as
well as those which have not yet been created. Attached hereto as Exhibit A is a
list describing all inventions, original works of authorship, developments and
trade secrets which were made by me prior to the date of this Agreement, which
belong to me and which are not assigned to the Company (“Prior Inventions”). If
no such list is attached, I agree that it is because no such Prior Inventions
exist. I acknowledge and agree that if I use any of my Prior Inventions in the
scope of my employment, or include them in any product or service of the
Company, I hereby grant to the Company a perpetual, irrevocable, nonexclusive,



--------------------------------------------------------------------------------

world-wide, royalty-free license to use, disclose, make, sell, copy, distribute,
modify and create works based on, perform or display such Prior Inventions and
to sublicense third parties with the same rights.

4. Labor Code Section 2870 Notice. I have been notified and understand that the
provisions of Sections 3 and 5 of this Agreement do not apply to any Assigned
Invention that qualifies fully under the provisions of Section 2870 of the
California Labor Code (or any comparable law of any other State), which states
as follows:

ANY PROVISION IN AN EMPLOYMENT AGREEMENT WHICH PROVIDES THAT AN EMPLOYEE SHALL
ASSIGN, OR OFFER TO ASSIGN, ANY OF HIS OR HER RIGHTS IN AN INVENTION TO HIS OR
HER EMPLOYER SHALL NOT APPLY TO AN INVENTION THAT THE EMPLOYEE DEVELOPED
ENTIRELY ON HIS OR HER OWN TIME WITHOUT USING THE EMPLOYER’S EQUIPMENT,
SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION EXCEPT FOR THOSE INVENTIONS
THAT EITHER: (1) RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF
THE INVENTION TO THE EMPLOYER’S BUSINESS, OR ACTUAL OR DEMONSTRABLY ANTICIPATED
RESEARCH OR DEVELOPMENT OF THE EMPLOYER; OR (2) RESULT FROM ANY WORK PERFORMED
BY THE EMPLOYEE FOR THE EMPLOYER. TO THE EXTENT A PROVISION IN AN EMPLOYMENT
AGREEMENT PURPORTS TO REQUIRE AN EMPLOYEE TO ASSIGN AN INVENTION OTHERWISE
EXCLUDED FROM BEING REQUIRED TO BE ASSIGNED UNDER CALIFORNIA LABOR CODE SECTION
2870(a), THE PROVISION IS AGAINST THE PUBLIC POLICY OF THIS STATE AND IS
UNENFORCEABLE.

5. Assignment of Other Rights. In addition to the foregoing assignment of
Assigned Inventions to the Company, I hereby irrevocably transfer and assign to
the Company: (i) all worldwide patents, patent applications, copyrights, mask
works, trade secrets and other intellectual property rights, including but not
limited to rights in databases, in any Assigned Inventions, along with any
registrations of or applications to register such rights; and (ii) any and all
“Moral Rights” (as defined below) that I may have in or with respect to any
Assigned Inventions. I also hereby forever waive and agree never to assert any
and all Moral Rights I may have in or with respect to any Assigned Inventions,
even after termination of my work on behalf of the Company. “Moral Rights” mean
any rights to claim authorship of or credit on an Assigned Inventions, to object
to or prevent the modification or destruction of any Assigned Inventions or
Prior Inventions licensed to Company under Section 3, or to withdraw from
circulation or control the publication or distribution of any Assigned
Inventions or Prior Inventions licensed to Company under Section 3, and any
similar right, existing under judicial or statutory law of any country or
subdivision thereof in the world, or under any treaty, regardless of whether or
not such right is denominated or generally referred to as a “moral right.”

6. Assistance/Power to Act. I agree to assist the Company in every proper way to
obtain for the Company and enforce patents, copyrights, mask work rights, trade
secret rights and other legal protections for the Company’s Assigned Inventions
in any and all countries. I will execute any documents that the Company may
reasonably request for use in obtaining or enforcing such patents, copyrights,
mask work rights, trade secrets and other legal protections. My obligations
under this paragraph will continue beyond the termination of my employment with
the Company, provided that the Company will compensate me at a reasonable rate
after such termination for time or expenses actually spent by me at the
Company’s request on such assistance. I appoint the Secretary of the Company as
my attorney-in-fact to execute documents on my behalf for this purpose.



--------------------------------------------------------------------------------

7. Proprietary Information. I understand that my employment by the Company
creates a relationship of confidence and trust with respect to any information
of a confidential or secret nature that may be disclosed to me by the Company or
a third party that relates to the business of the Company or to the business of
any parent, subsidiary, affiliate, customer or supplier of the Company or any
other party with whom the Company agrees to hold information of such party in
confidence (the “Proprietary Information”), and that the Company has taken
reasonable measures under the circumstances to protect from unauthorized use or
disclosure. Such Proprietary Information includes, but is not limited to,
Assigned Inventions, trade secrets as well as other proprietary knowledge,
information, know-how, non-public intellectual property rights including
unpublished or pending patent applications and all related patent rights,
manufacturing techniques, formulae, processes, discoveries, improvements, ideas,
conceptions, compilations of data, and developments, whether or not patentable
and whether or not copyrightable. For example and without limitation,
Proprietary Information may include information I learn about or develop in
connection with my employment with the Company, such as: (i) product/game
information, features, roadmaps, plans, specifications, mechanics, designs,
costs and revenue; (ii) techniques and methods for developing, coding, or
improving online social games; (iii) techniques and methods to create
“virality;” (iv) measurement techniques, and specific functionality that
increases monetization and both measures and increases retention metrics;
(v) customer lists and data, (vi) non-public trademarks or domain names;
(vii) non-public financial information, which may include revenues, profits,
margins, forecasts, budgets and other financial data; (viii) marketing and
advertising plans, strategies, tactics, budgets and studies; (ix) business and
operations strategies; (x) the identities of the key decision makers at the
Company’s vendors, suppliers, platform providers or other business partners;
(xi) the particular needs and preferences of the Company’s suppliers, platform
providers and business partners, and the Company’s approaches and strategies for
satisfying those needs and preferences; (xii) contracts, credit procedures and
terms; (xiii) research and development plans; (xiv) software developed or
licensed by Company; (xv) hardware and hardware configurations; (xvi) employment
and personnel information (including, without limitation, the names, addresses,
compensation, specific capabilities, job assignments and performance evaluations
of Company personnel); (xvii) information regarding, or used, in employee
training; (xviii) information relating to employee stock ownership or
entitlement; (xix) information relating proposed or ongoing acquisitions or
takeovers by or on behalf of the Company; and (xx) other know-how. The foregoing
are only examples of Confidential Information. If I am uncertain as to whether
any particular information or material constitutes Confidential Information, I
shall seek written clarification from either my direct supervisor or the
Company’s General Counsel, or if I am no longer employed by the Company, from
the Company’s General Counsel.

8. Exceptions to Confidential Information. Notwithstanding the definition set
forth in Section 7, Proprietary Information does not include information that I
can show by competent proof: (a) was generally known to the relevant public at
the time of disclosure, or became generally known after disclosure to me;
(b) was lawfully received by me from a third party without breach of any
confidentiality obligation; (c) was known to me prior to receipt from the
Company or (d) was independently developed by me or independent third parties;
in each case, without breach by me or any third party of any obligation of
confidentiality or non-use.

9. Confidentiality. At all times, both during my employment and after its
termination, I will keep and hold all such Proprietary Information in strict
confidence and trust. I will not use, disclose, copy, reverse-engineer,
distribute, gain unauthorized access or misappropriate any Proprietary
Information without the prior written consent of the Company, except as may be
necessary to perform my duties as an employee of the Company for the benefit of
the Company. Upon termination of my employment with the Company, I will promptly
deliver to the Company all documents and materials of any nature or form, in my
possession, custody or control, pertaining to my work with the Company and, upon
Company request, will execute a document confirming my agreement to honor my
responsibilities contained in this Agreement. I will not take with me or retain
any documents or materials or copies thereof containing any Proprietary
Information. Notwithstanding my confidentiality obligations, I am permitted to
disclose Proprietary Information that is required to be disclosed by me pursuant
to judicial order or other legal mandate, provided that I have given the Company
prompt notice of the disclosure requirement, and that I fully cooperate with any
efforts by the Company to obtain and comply with any protective order imposed on
such disclosure.



--------------------------------------------------------------------------------

10. No Breach of Prior Agreement. I represent that my performance of all the
terms of this Agreement and my duties as an employee of the Company will not
breach any invention assignment, proprietary information, confidentiality or
similar agreement with any former employer or other party. I represent that I
will not bring with me to the Company or use in the performance of my duties for
the Company any documents or materials or intangibles of a former employer or
third party that are not generally available to the public or have not been
legally transferred to the Company.

11. Efforts; Duty Not to Compete. I understand that my employment with the
Company requires my undivided attention and effort. As a result, during my
employment, I will not, without the Company’s express written consent, engage in
any other employment or business that (i) directly competes with the current or
future business of the Company; (ii) uses any Company information, equipment,
supplies, facilities or materials; or (iii) otherwise conflicts with the
Company’s business interest and causes a disruption of its operations.

12. Notification. I hereby authorize the Company to notify third parties,
including, without limitation, customers and actual or potential employers, of
the terms of this Agreement and my responsibilities hereunder.

13. Non-Solicitation of Employees/Consultants. During my employment with the
Company and for a period of one (1) year thereafter, I will not directly or
indirectly solicit away employees or consultants of the Company for my own
benefit or for the benefit of any other person or entity.

14. Non-Solicitation of Suppliers/Customers. During and after the termination of
my employment with the Company, I will not directly or indirectly solicit or
otherwise take away customers or suppliers of the Company if, in so doing, I
access, use or disclose any trade secrets or proprietary or confidential
information of the Company. I acknowledge and agree that the names and addresses
of the Company’s customers and suppliers, and all other confidential information
related to them, including their buying and selling habits and special needs,
whether created or obtained by, or disclosed to me during my employment,
constitute trade secrets or proprietary or confidential information of the
Company.



--------------------------------------------------------------------------------

15. Name & Likeness Rights. I hereby authorize the Company to use, reuse, and to
grant others the right to use and reuse, my name, photograph, likeness
(including caricature), voice, and biographical information, and any
reproduction or simulation thereof, in any form of media or technology now known
or hereafter developed (including, but not limited to, film, video and digital
or other electronic media), both during and after my employment, for any
purposes related to the Company’s business, such as marketing, advertising,
credits, and presentations.

16. Injunctive Relief. I understand that in the event of a breach or threatened
breach of this Agreement by me the Company may suffer irreparable harm and will
therefore be entitled to injunctive relief to enforce this Agreement.

17. Governing Law; Severability. This Agreement will be governed by and
construed in accordance with the laws of the State of California, without giving
effect to its laws pertaining to conflict of laws. If any provision of this
Agreement is determined by any court or arbitrator of competent jurisdiction to
be invalid, illegal or unenforceable in any respect, such provision will be
enforced to the maximum extent possible given the intent of the parties hereto.
If such clause or provision cannot be so enforced, such provision shall be
stricken from this Agreement and the remainder of this Agreement shall be
enforced as if such invalid, illegal or unenforceable clause or provision had
(to the extent not enforceable) never been contained in this Agreement.

18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement.

19. Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.

20. Amendment and Waivers. This Agreement may be amended only by a written
agreement executed by each of the parties hereto. No amendment of or waiver of,
or modification of any obligation under this Agreement will be enforceable
unless set forth in a writing signed by the party against which enforcement is
sought. Any amendment effected in accordance with this section will be binding
upon all parties hereto and each of their respective successors and assigns. No
delay or failure to require performance of any provision of this Agreement shall
constitute a waiver of that provision as to that or any other instance. No
waiver granted under this Agreement as to any one provision herein shall
constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.

21. Successors and Assigns; Assignment. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Company may assign any of its rights and obligations under this Agreement.
No other party to this Agreement may assign, whether voluntarily or by operation
of law, any of its rights and obligations under this Agreement, except with the
prior written consent of the Company.



--------------------------------------------------------------------------------

22. Further Assurances. The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

23. “At Will” Employment. I understand that this Agreement does not constitute a
contract of employment or obligate the Company to employ me for any stated
period of time. I understand that I am an “at will” employee of the Company and
that my employment can be terminated at any time, with or without notice and
with or without cause, for any reason or for no reason, by either the Company or
myself. I acknowledge that any statements or representations to the contrary are
ineffective, unless put into a writing signed by the Company. I further
acknowledge that my participation in any stock option or benefit program is not
to be construed as any assurance of continuing employment for any particular
period of time. This Agreement shall be effective as of the first day of my
employment by the Company, which is April 14, 2014.

 

Zynga Inc.:       Employee: By:   

/s/ Dan Feldstein

     

/s/ David Lee

         Signature Name:   

Dan Feldstein

     

David Lee

         Name (Please Print) Title:   

Senior Employment Counsel

     

Signature Page to Employee Invention Assignment and Confidentiality Agreement



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PRIOR INVENTIONS

 

Title

  

Date

  

Identifying Number of Brief Description

                 

 

             No inventions or improvements Signature of Employee:

 

Print Name of Employee:

 

Date:  

 